DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the amendment filed on 21 September 2020 is acknowledged. 
Status of Claims:
1b.	Claims 1-10, 14-23, 33, 36 are pending and are subject to restriction.
Election Restriction: 

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-9, 14-23, 33, drawn to a method for treating a patient with viral-based gene therapy, the method comprising administering to the patient: 1) an interleukin-6 (IL6) pathway inhibitor; 2) a viral-based gene therapy vector, classified in A61K 39/395, for example.

	II. 	Claim 10, drawn to a method for treating a patient with viral-based gene therapy, the method comprising administering to the patient: 1) an inhibitor of the NCOR2/SMRT histone deacetylation pathway; and 2) a viral-based gene therapy vector, classified in C12N 15/86, for example.

	III. 	Claim 36, drawn to a method of determining whether a patient has a genotype sensitizing the patient to persistent infection by a viral-based gene therapy vector, classified in G16B 20/50, for example.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Inventions I-III are independent and distinct, each from the other, because the methods are practiced with materially different process steps for materially different purposes and each method requires a non-coextensive search because of different starting materials, process steps and goals. The Invention of Group I encompasses a method of administering to a patient an interleukin-6 (IL6) pathway inhibitor and a viral-based gene therapy vector; the invention of Group II comprises administering to the patient an inhibitor of the NCOR2/SMRT histone deacetylation pathway and a viral-based gene therapy vector. However, an inhibitor of the NCOR2/SMRT histone deacetylation pathway is different from an interleukin-6 (IL6) pathway inhibitor in structure and function. The invention of Group III encompasses genotyping to determine whether a patient has a genotype sensitizing the patient to persistent infection by a viral-based gene therapy vector. The three Groups have distinct steps and goals. Accordingly, the methods of Groups I-III are practiced with materially different process steps for materially different purposes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Having shown that these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and recognized divergent subject matter as defined by MPEP § 808.02, the Examiner has prima facie shown a serious burden of search (see MPEP § 803).   Therefore, an initial requirement of restriction for examination purposes as indicated is proper.

 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
•    the inventions have acquired a separate status in the art in view of their different classification,

•    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) or pre-AIA  35 U.S.C. 103(a) of the other invention.

3.	Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        31 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647